Citation Nr: 0021146	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  98-09 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUE

Entitlement to an increased evaluation for bronchial asthma, 
currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1952 to January 
1955.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1997 RO decision 
which denied an increase in a 30 percent rating for bronchial 
asthma.  


FINDINGS OF FACT

The veteran's asthma is manifested by a forced expiratory 
volume in one second (FEV-1) of 71 percent of predicted, a 
ratio of forced expiratory volume in one second to forced 
vital capacity (FEV-1/FVC) of 109 percent, and daily use of 
bronchodilator therapy.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bronchial asthma have not been met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 1999); 38 C.F.R. § 4.97, Diagnostic Code 6602 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from July 1952 to January 
1955.  A review of his service medical records reveals that 
the veteran was seen complaining of difficulty breathing in 
October 1953.  The diagnosis was perennial asthma, allergen 
unknown.  On separation examination in January 1955, a 
history of bronchial asthma was noted.  

On VA examination in June 1955, the diagnosis was bronchial 
asthma, chronic, mixed type.  

In a June 1955 RO decision, service connection was granted 
for bronchial asthma, with a 0 percent (noncompensable) 
rating.  In a December 1962 decision, the RO increased the 
evaluation for asthma to 10 percent disabling.  In an April 
1969 decision, the RO granted an increased 30 percent 
evaluation for asthma.  

VA medical record over the years since then show periodic 
examination and treatment for asthma.  In February and March 
1997, the veteran received outpatient treatment for multiple 
medical problems.  As to his lungs, it was reported that he 
had chronic obstructive pulmonary disease (COPD) and he said 
he had the usual exacerbations during the winter months.  He 
was prescribed inhaler medication and instructed on proper 
use of same.  

In March 1997, the veteran filed his current claim for an 
increased rating for asthma.

On VA examination in April 1997, it was noted that the 
veteran had a history of shortness of breath since 1952.  The 
veteran said that his shortness of breath was related to 
asbestos exposure during active service in the Navy.  He gave 
current complaints of coughing, wheezing, and shortness of 
breath.  He related that he had a gradual increase in 
shortness of breath over the last two years.  He reported he 
had one flight dyspnea and had to stop walking after one 
block.  The veteran said he produced no regular sputum but 
had sputum for periods of time in the winter.  He currently 
took Albuterol on an as-needed basis, averaging 2 sprays 2 
times per day.  He also used Vanceril, four inhalations per 
day.  Lung fields revealed some decreased breath sounds at 
the bases.  No wheezes, rales or rhonchi were heard.  A chest 
X-ray was essentially normal.  The diagnosis was asthma, 
asbestos exposure.  Pulmonary function testing revealed an 
FEV-1 of 84 percent predicted and an FEV-1/FVC of 107 
percent.

VA outpatient pharmacy reports dated in May 1997 show that 
the veteran was prescribed bronchodilators, anti-inflammatory 
steroids, and nasal decongestants.  

A September 1997 VA medical record reveals that the veteran's 
lungs were clear on examination.  PFT studies showed an FEV-1 
of 71 percent predicted and an FEV-1/FVC of 109.  It was 
noted that the veteran's effort was questionable and he did 
not inhale deeply.  The diagnostic assessment was asthmatic 
bronchitis.  

A VA medical record dated in January 1998 shows that the 
veteran reported a daily cough, productive of yellow sputum 
in the morning.  He complained of shortness of breath, mostly 
at night when coughing was the worst.  His lungs were clear 
to percussion and auscultation.  The diagnosis, in pertinent 
part, was COPD, stable.  

A July 1998 VA outpatient record reveals that the veteran 
said that he had daily wheezes but his condition seemed 
better than ususual for this time of year.  He related he 
used an inhaler as needed.  He denied shortness of breath, 
wheezing with activity, or coughing.  His chest was clear on 
examination.  The asssessment was asthma/COPD.  When seen 
later that month, the veteran said he was bothered by 
nocturnal asthma, had moderate to mild exercise limitation, 
and his asthma persisted on current medication.  It was noted 
that his current medication included Alupent (3-4 times per 
day), Vanceril (4 times per day), and theophylline (2 times 
per day).  On examination, it was noted that he had diffuse 
engorgement in his nose.  Diffuse expiratory wheezes were 
noted in the lungs.  The diagnosis was asthma.  The veteran 
was given a trial of Serevent.  

II.  Analysis

The veteran's claim for an increase in a 30 percent rating 
for bronchial asthma is well grounded, meaning plausible.  
The file shows that the RO has properly developed the 
evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A 30 percent evaluation is warranted for bronchial asthma 
with FEV-1 of 56 to 70 percent predicted; or FEV-1/FVC of 56 
to 70 percent; or daily inhalational or oral bronchodilator 
therapy; or inhalational anti-inflammatory medication.  A 60 
percent rating allows for FEV-1 of 40- to 55-percent 
predicted, or FEV-1/FVC of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  38 
C.F.R. § 4.97, Diagnostic Code 6602.  

PFT studies from April 1997 revealed FEV-1 of 84 percent 
predicted and FEV-1/FVC of 107 percent.  PFT studies 
conducted in September 1997 showed FEV-1 of 71 percent 
predicted and FEV-1/FVC of 109.  Outpatient records from 1997 
and 1998 show the veteran has episodes of asthma symptoms and 
takes inhaler and other medication.

The recent PFT studies do not even meet the criteria for a 30 
percent rating based on PFT results, although the daily use 
of bronchodilator therapy (inhalational and oral) or 
inhalational anti-inflammatory medication supports the 
current rating of 30 percent under Code 6602.  The record 
does not show PFT results, monthly visits to a physician for 
required care of exacerbations, or intermittent (at least 
three per year) courses of systemic corticosteroids, as 
required for a higher rating of 60 percent under this code.  

The veteran's service-connected bronchial asthma warrants no 
more than a 30 percent evaluation.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for a rating in 
excess of 30 percent for bronchial asthma must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

An increased rating for bronchial asthma is denied.  




		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 

